  

GUARANTY AGREEMENT

 

This Guaranty Agreement (the “Guaranty”) is made by BP CORPORATION NORTH AMERICA
INC. (“Guarantor”), an Indiana Corporation, in favor of Osage Exploration and
Development, Inc. (individually and collectively, “Counterparty”).



 

WHEREAS, Counterparty is or may become party to commodity-related physical and
financial transactions and agreements (collectively, whether one or more, the
“Agreement” or “Agreements”) with any one or more of the following indirect
subsidiaries of Guarantor: BP Energy Company (individually and collectively, the
“Company”); and

 

WHEREAS, the Guarantor is the indirect parent of Company, and will receive
substantial and direct benefits from the transactions contemplated by the
Agreement and has agreed to enter into this Guaranty to provide assurance for
the payment obligations of Company in connection with the Agreement and to
induce the Counterparty to enter into the Agreement.

 

NOW, THEREFORE, in consideration of good and valuable consideration, the
adequacy, receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

1.   Guaranty. The Guarantor hereby unconditionally, irrevocably and absolutely
guarantees the punctual payment when due (subject to written demand in
accordance with Paragraph 6 below) of Company’s payment obligations arising
under any Agreement, as such Agreement may be amended or modified by agreement
between Company and the Counterparty from time to time (collectively, the
“Guaranteed Obligations”); provided, however, that the total liability of the
Guarantor hereunder, regardless of any amendment or modification to any
Agreement, is limited to the lesser of (a) the Guaranteed Obligations under all
Agreements or (b) US $25,000,000, plus all interest, reasonable attorneys’ fees,
and/or costs of collection, if any, required by such Agreement to be paid by
Company in the collection of Guaranteed Obligations. In addition, subject to the
limitations above, Guarantor shall reimburse Counterparty for all sums paid to
Counterparty by Company with respect to such Guaranteed Obligations which
Counterparty is subsequently required to return to Company or a representative
of Company’s creditors as a result of Company’s bankruptcy, insolvency,
reorganization, liquidation, receivership, or similar proceeding. The
Guarantor’s obligations and liability under this Guaranty shall be limited to
payment obligations only and the Guarantor shall have no obligation to perform
under any Agreement, including, without limitation, to sell, deliver, supply or
transport gas, electricity or any other commodity.           If all or a part of
any payment made by Guarantor to Counterparty hereunder is later determined to
have been improper because such amount was not actually owed by Company to
Counterparty under the Agreement or such payment was otherwise unjustified,
Counterparty shall repay such amount to Guarantor within ten (10) business days
of written demand by Guarantor together with any interest, reasonable attorneys’
fees, and/or costs of collection, if any, required by the Agreement to be paid
by Counterparty in the collection of such amount.

 

 

 

 

2.Guaranty Absolute. The liability of Guarantor under this Guaranty shall be
absolute, irrevocable and unconditional irrespective of:

 

(a) any defect or deficiency in any Agreement or any other documents executed in
connection with any Agreement;       (b) any modification, extension or waiver
of any of the terms of any Agreement;       (c) any change in the time, manner,
terms or place of payment of or in any other term of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
departure from any Agreement or any other agreement or instrument executed in
connection therewith;       (d) any sale, exchange, release or non-perfection of
any property standing as security for the liabilities hereby guaranteed or any
liabilities incurred directly or indirectly hereunder or any set off against any
of said liabilities, or any release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;
     



 

(e) except as to applicable statutes of limitation, failure, omission, delay,
waiver or refusal by the Counterparty to exercise, in whole or in part, any
right or remedy held by the Counterparty with respect to any Agreement or any
transaction under any Agreement; or       (f) any change in the existence,
structure or ownership of the Guarantor or Company, or any bankruptcy,
insolvency, reorganization, liquidation, receivership, or similar proceeding
affecting Company or its assets.

 

The obligations of the Guarantor hereunder are several and not joint with
Company 01 any other person, and are primary obligations for which the Guarantor
is the principal obligor. There are no conditions precedent to the enforcement
of this Guaranty, except as expressly contained herein. It shall not be
necessary for the Counterparty, in order to enforce payment by the Guarantor
under this Guaranty, to exhaust its remedies against Company, any collateral
pledged by Company, any other guarantor, or any other person liable for the
payment or performance of the Guaranteed Obligations. This Guaranty is one of
payment and not of collection and shall apply regardless of whether recovery of
all such Guaranteed Obligations may be discharged, or uncollectible in any
bankruptcy, insolvency, reorganization, liquidation, receivership, or similar
proceeding affecting Company or its assets.

 

Without limiting Guarantor’s own defenses and rights hereunder, Guarantor
reserves to itself all rights, setoffs, counterclaims and other defenses to
which Company is or may be entitled to arising from or out of the Agreements or
otherwise, except as limited herein and except for defenses arising out of the
bankruptcy, insolvency, reorganization, liquidation, receivership, or similar
proceeding affecting Company or its assets.

 

2

 

 

3.Waiver. Guarantor hereby waives:

 

(a) notice of acceptance of this Guaranty, notice of the creation or existence
of any of the Guaranteed Obligations and notice of any action by the
Counterparty in reliance hereon or in connection herewith;       (b) notice of
the entry into any Agreement between Company and the Counterparty and notice of
any amendments, supplements or modifications thereto; or any waiver of consent
under any Agreement, including waivers of the payment and performance of the
obligations thereunder;       (c) notice of any increase, reduction or
rearrangement of Company’s obligations under any Agreement or notice of any
extension of time for the payment of any sums due and payable to the
Counterparty under any Agreement;       (d)   except as expressly set forth
herein, presentment, demand for payment, notice of dishonor or nonpayment,
protest and notice of protest or any other notice of any other kind with respect
to the Guaranteed Obligations; and       (e) any requirement that suit be
brought against, or any other action by the Counterparty be taken against, or
any notice of default or other notice be given to, or any demand be made on,
Company or any other person, or that any other action be taken or not taken as a
condition to the Guarantor’s liability for the Guaranteed Obligations under this
Guaranty or as a condition to the enforcement of this Guaranty against the
Guarantor.

 

4.   Subrogation. The Guarantor shall be subrogated to all rights of the
Counterparty against Company in respect of any amounts paid by the Guarantor
pursuant to the Guaranty, provided that the Guarantor waives any rights it may
acquire by way of subrogation under this Guaranty, by any payment made hereunder
or otherwise (including, without limitation, any statutory rights of subrogation
under Section 509 of the Bankruptcy Code, 11 U.S.C. §509, or otherwise),
reimbursement, exoneration, contribution, indemnification, or any right to
participate in any claim or remedy of the Counterparty against Company or any
collateral which the Counterparty now has or acquires, until all of the
Guaranteed Obligations shall have been irrevocably paid to the Counterparty in
full. If (a) the Guarantor shall perform and shall make payment to the
Counterparty of all or any part of the Guaranteed Obligations and (b) all the
Guaranteed Obligations shall have been paid in full, the Counterparty shall, at
the Guarantor’s request, execute and deliver to the Guarantor appropriate
documents necessary to evidence the transfer by subrogation to the Guarantor of
any interest in the Guaranteed Obligations resulting from such payment by the
Guarantor.       5.   Notices. All demands, notices and other communications
provided for hereunder shall, unless otherwise specifically provided herein, (a)
be in writing addressed to the party receiving the notice at the address set
forth below or at such other address as may be designated by written notice,
from time to time, to the other party, and (b) be effective upon delivery, when
mailed by U.S. mail, registered or certified, return receipt requested, postage
prepaid, or personally delivered. Notices shall be sent to the following
addresses:

 

3

 

 

If to Counterparty:

 

OSAGE EXPLORATION AND DEVELOPMENT, INC.

2445 5th Avenue, Suite #310

San Diego, CA 92101

Attention: Norman Dowling

Fax: 619-677-3964

Phone: 619-677-3956

 

If to Guarantor:

 

BP CORPORATION NORTH AMERICA INC.
201 Helios Way
Houston, Texas 77079

Attention: NAGP Credit Services — Guarantees

Fax: 713-354-0996

 

6.   Demand and Payment. Counterparty is not entitled to make demand upon
Guarantor until a default occurs in payment of any Guaranteed Obligations by
Company to Counterparty. Any demand by the Counterparty for payment hereunder
shall be in writing, reference this Guaranty, reference the Guaranteed
Obligations, and signed by a duly authorized representative of the Counterparty
and delivered to the Guarantor pursuant to Section 5 hereof. There are no other
requirements of notice, presentment or demand. The Guarantor shall pay, or cause
to be paid, such Guaranteed Obligations within ten (10) business days of receipt
of such demand.       7.   No Waiver; Remedies. Except as to applicable statutes
of limitation, no failure on the part of Counterparty to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.      
8.   Term; Termination. This Guaranty shall continue in full force and effect
from the Effective Date until thirty (30) days following Guarantor’s notice, in
writing, to Counterparty of Guarantor’s termination of this Guaranty (the
“Termination Date”); provided, however, the termination of this Guaranty shall
not affect Guarantor’s obligations hereunder with respect to any transaction
entered into prior to such Termination Date, and this Guaranty shall remain in
full force and effect until all Guaranteed Obligations arising with respect to
such transactions have been fully satisfied.

 

4

 

 

9.   Assignment; Successors and Assigns. The Guarantor and the Counterparty
shall not assign its rights hereunder without the prior written consent of the
other party, and any assignment without such prior written consent shall be null
and void and of no force or effect. This Guaranty shall be binding upon and
inure to the benefit of the each party hereto and their respective successors
and permitted assigns.       10.   Amendments, Etc. Subject to the Guarantor’s
right to terminate this Guaranty pursuant to Paragraph 8, no amendment of this
Guaranty shall be effective unless in writing and signed by Guarantor and
Counterparty. No waiver of any provision of this Guaranty or consent to any
departure by the Guarantor there from shall in any event be effective unless
such waiver shall be in writing and signed by Counterparty. Any such waiver
shall be effective only in the specific instance and for the specific purpose
for which it was given.       11.   Caption. The captions in this Guaranty have
been inserted for convenience only and shall be given no substantive meaning or
significance whatsoever in construing the terms and provisions of this Guaranty.
      12.  

Representation and Warranties.

 

The Guarantor represents and warrants as follows:

 

(a) The Guarantor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has full corporate power
to execute, deliver and perform this Guaranty.       (b) The execution, delivery
and performance of this Guaranty have been and remain duly authorized by all
necessary corporate action and do not contravene the Guarantor’s constitutional
documents or any contractual restriction binding on the Guarantor or its assets.
      (c) This Guaranty constitutes the legal, valid and binding obligation of
the Guarantor enforceable against Guarantor in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditor’s rights and to
general equity principles.

 

13.   Foreign Currency Obligations. Subject to the limitation of Guarantor’s
total liability set forth in Paragraph 1 hereof, the Guarantor shall make
payment in the currency in which the Company is required to pay its payment
obligations (the “Original Currency”). For the purposes of calculating
Guarantor’s total liability hereunder and applying the limitation on Guarantor’s
total liability, the value of the payment obligation in the Original Currency
shall be converted to US Dollars by the Guarantor at the rate equal to the
applicable spot exchange rate of a large commercial bank located in Canada or
the United States on the date that payment is made by the Guarantor.

 

5

 

 



14.   GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY. AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD OR REFERENCE
TO THE CONFLICT OF LAWS PRINCIPLES OF ANY JURISDICTION. However, if any
provision of this Guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.       15.   Entire Agreement. This Guaranty
constitutes the entire agreement and understanding between Guarantor and
Counterparty with respect to the Guaranteed Obligations and supercedes and
replaces in its entirety any and all guaranties previously issued by Guarantor
to Counterparty with respect to the Guaranteed Obligations, or any part of them.

 



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

6

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized representative effective as of this 15th
day of October, 2013 (“Effective Date”).

 

  BP CORPORATION NORTH AMERICA INC.         By: /s/ Matt Clements   Name: Matt
Clements   Title: Strategic Credit Manager

 

7

 

 

